 

Exhibit 10.32

logo [g201402272140557071169.jpg]

KRATON PERFORMANCE POLYMERS, INC.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT

Upon acceptance by you through the online acceptance procedures set forth at
www.benefitaccess.com, this Nonqualified Stock Option Award Agreement (this
“Agreement”) is made effective as of the Grant Date (defined below) between
Kraton Performance Polymers, Inc. (the “Company”) and you (the
“Participant”).  This Agreement evidences a nonqualified stock option to
purchase shares of the common stock, $0.01 par value, of the Company (“Common
Stock”) under the Company’s 2009 Equity Incentive Plan (as amended, the
“Plan”).  No part of this option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.  Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.

1.     Grant of Options. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant a
Non-Qualified Stock Option (the “Option”) with respect to the number of shares
of Common Stock set forth on the Participant’s online award acceptance page at
www.benefitaccess.com, which is incorporated by reference herein.

2.     Grant Date. The grant date of the Option (“Grant Date”) is the date set
forth on the Participant’s online award acceptance page at
www.benefitaccess.com, which is incorporated by reference herein.

3.     Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern.

4.     Exercise Price. The exercise price of each share underlying the Option
hereby granted is $_______.

5.     Vesting Date. The Option shall become exercisable as follows:
(i) one-third (1/3) of the underlying Common Stock shall become exercisable on
each of the first three anniversaries of the Grant Date (each anniversary, a
“vesting date”); or (ii) 100% of the underlying Common Stock shall become
exercisable on the date the Participant’s employment is terminated due to
Disability or death; provided, however, that the Participant is continuously
employed by the Company or one of its affiliates at all times from the Grant
Date until the applicable vesting date, for purposes of clause (i), or the
Participant’s termination date, for purposes of clause (ii).  Notwithstanding
the foregoing, if within the one-year period following a Change in Control the
Participant’s employment is terminated by the Company or its affiliates without
Cause, all outstanding Options held by such Participant shall immediately vest
and become exercisable as of the effective date of such termination of the
Participant’s employment subject to the Participant’s execution of an effective
general release and waiver of all claims against the Company, its affiliates and
their respective officers and directors related to the Participant’s employment,
in a form acceptable to the Company, at the Participant’s termination of
employment.   Notwithstanding the foregoing, in the event that after the closing
date of the transaction pursuant to that certain Combination Agreement by and
among the Company, LCY Chemical Corp. and certain other parties, dated as of
January 28, 2014, the aggregate shareholdings of LCY Chemical Corp. and its
affiliates comes to exceed 50% of the total fair market value or total voting
power of the common stock of the Company solely due to a decrease in the total
number of shares of the Company’s common stock that are outstanding, such event
shall not constitute a Change in Control for purposes of the Option and this
Agreement.

6.     Expiration Date. Subject to the provisions of the Plan, (a) with respect
to the Option or any portion thereof that has not become vested and exercisable,
the Option shall expire on the date the Participant’s employment is terminated
for any reason, and (b) with respect to the Option and any portion thereof which
has become vested and exercisable, the Option shall expire on the earlier of
(i) 90 days after the date of the Participant’s termination of employment other
than for Cause, Retirement, death, or Disability; (ii) one year after the date
of termination of the Participant’s employment by reason of death or Disability;
(iii) the date the Participant’s employment is, or is deemed to have been,
terminated for Cause; or (iv) the tenth anniversary of the Grant Date, including
for instances in which the Participant’s employment is terminated due to
Retirement.

For purposes of this Agreement, “Disability” has the meaning ascribed to it in
the Company’s long-term disability plan and “Retirement” means the Participant
has elected to take the equivalent of Normal Retirement or Early Retirement as
set forth in the Company’s defined benefit pension plan regardless of whether or
not the Participant participates in such plan.

 

--------------------------------------------------------------------------------

 

“Cause” means (i) a material breach by the Participant of any of the
Participant’s obligations under any written agreement with the Company or any of
its affiliates, (ii) a material violation by the Participant of any of the
Company’s policies, procedures, rules and regulations applicable to employees
generally or to employees at your grade level, in each case, as they may be
amended from time to time in the Company’s sole discretion; (iii) the failure by
the Participant to reasonably and substantially perform his or her duties to the
Company or its affiliates (other than as a result of physical or mental illness
or injury); (iv) the Participant’s willful misconduct or gross negligence that
has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its affiliates;
(v) the Participant’s fraud or misappropriation of funds; or (vi) the commission
by the Participant of a felony or other serious crime involving moral turpitude;
provided that if the Participant is a party to an employment agreement with the
Company or its affiliate (an “Employment Agreement”) at the time of his or her
termination of employment and such Employment Agreement contains a different
definition of “cause” (or any derivation thereof), the definition in such
Employment Agreement will control for purposes of this Agreement.

If a Participant is terminated without Cause and, within the twelve (12) month
period subsequent to such termination of employment, the Company determines in
good faith that the Participant’s employment could have been terminated for
Cause, subject to anything to the contrary that may be contained in the
Participant’s Employment Agreement at the time of his or her termination of
employment, the Participant’s employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.

7.     Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8.     Limitation on Transfer. During the lifetime of the Participant, the
Option shall be exercisable only by the Participant. The Option shall not be
assignable or transferable otherwise than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may request
authorization from the Committee to assign the Participant’s rights with respect
to the Option granted herein to a trust or custodianship, the beneficiaries of
which may include only the Participant, the Participant’s spouse or the
Participant’s lineal descendants (by blood or adoption), and, if the Committee
grants such authorization, the Participant may assign the Participant’s rights
accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the Participant under the Plan and this Agreement and shall be entitled
to all the rights of the Participant under the Plan. All shares of Common Stock
obtained pursuant to the Option granted herein shall not be transferred except
as provided in the Plan.

9.     Integration. This Agreement and the Plan contain the entire understanding
of the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.

10.   Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without regard to the provisions governing conflict of laws, to the maximum
extent practicable calls for performance and shall be performable at the offices
of the Company in Houston, Harris County, Texas and venue for any dispute
arising hereunder shall lie exclusively in the state and/or federal courts of
Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.

11.   Participant Acknowledgment. The Participant hereby acknowledges receipt of
a copy of the Plan via online delivery at www.benefitaccess.com. The Participant
hereby acknowledges that all decisions, determinations and interpretations of
the Committee in respect of the Plan, this Agreement and the Option shall be
final and conclusive.

12.   Mandatory Withholding for Taxes.  The Participant acknowledges and agrees
that the Company shall deduct from the cash and/or shares of Common Stock
otherwise payable or deliverable upon exercise of the Option an amount of cash
and/or number of shares of Common Stock (valued at their Fair Market Value on
the date of exercise) that is equal to the amount of all federal, state and
local taxes required to be withheld by the Company upon such exercise, as
determined by the Committee.

13.   No Stockholder Rights.  The Participant shall not be deemed for any
purpose to be, or to have any of the rights of, a stockholder of the Company
with respect to any shares of Common Stock as to which this Agreement relates
until such shares shall have been issued to Participant by the
Company.  Furthermore, the existence of this Agreement shall not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section 15
of the Plan.

14.   Adjustments.  As provided in Section 10 of the Plan, certain adjustments
may be made to the Option upon the occurrence of events or circumstances
described in Section 10 of the Plan.

2

--------------------------------------------------------------------------------

 

15.   Restrictions Imposed by Law.  Without limiting the generality of Section
13 of the Plan, the Participant agrees that the Participant will not exercise
the Option and that the Company will not be obligated to deliver any shares of
Common Stock, if counsel to the Company determines that such exercise, or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted.  The Company shall in no event be obligated to take any
affirmative action in order to cause the exercise of the Option or the resulting
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.

16.   Participant Employment.  Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, shall confer or be
construed to confer on the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company or any employing Subsidiary to terminate the Participant’s
employment at any time, with or without cause; subject, however, to the
provisions of any employment agreement between the Participant and the Company
or any Subsidiary.

3